Citation Nr: 0936564	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-34 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to service connection for a lumbar spine 
disorder.

2.	Entitlement to service connection for bullet wound, 
sphenoid sinus cavity, with retained foreign body.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to 
October 1957.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 
In August 2009, the Veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge, a transcript of 
which is of record. 


FINDINGS OF FACT

1.	A lumbar spine disorder was not incurred or aggravated 
during service. 

2.	A bullet wound, sphenoid sinus cavity pre-existed 
entrance into military service, and did not undergo permanent 
aggravation therein. 


CONCLUSIONS OF LAW

1.	The criteria for service connection for a lumbar spine 
disorder are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).

2.	The criteria for service connection for a bullet wound, 
sphenoid sinus cavity, with retained foreign body, are not 
met. 38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A 
regulatory amendment effective for claims pending as of or 
filed after May 30, 2008 removed the requirement that VA 
specifically request the claimant to provide any evidence in 
his or her possession that pertains to the claim. 73 Fed. 
Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR 
3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has informed the Veteran of what evidence would 
substantiate the claims on appeal through VCAA notice 
correspondence dated from between November 2004 and April 
2007. The September and November 2006 Statements of the Case 
(SOCs) explained the general criteria to establish a claim 
for entitlement to service connection. The VCAA notice 
further indicated the joint obligation between VA and the 
Veteran to obtain pertinent evidence and information, stating 
that VA would undertake reasonable measures to assist in 
obtaining further VA medical records, private treatment 
records and other Federal records. See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002). While there is no 
indication of notification concerning both the disability 
rating and effective date elements of a pending claim for 
benefits consistent with the holding in the Dingess/Hartman 
decision, as the underlying claims for service connection are 
being denied on the merits, the absence of notice on this 
subject has had no prejudicial effect upon adjudicating the 
appeal. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced).

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.           
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In 
this instance,                  the initial VCAA notice 
correspondence preceded issuance of both the rating decisions 
on appeal, and thus met the standard for timely notice. The 
April 2007 letter pertaining to service connection for a 
bullet wound, sphenoid sinus cavity   did not comport with 
the timeliness requirement. However, the Veteran has had an 
opportunity to respond to the relevant VCAA correspondence in 
advance of the most recent July 2008 Supplemental SOC (SSOC) 
readjudicating this claim. There  is no indication of any 
further available evidence or information to be associated 
with the record. The Veteran has therefore had the full 
opportunity to participate in the adjudication of the claim. 
See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

The RO/AMC has taken appropriate action to comply with the 
duty to assist          the Veteran through obtaining service 
treatment records (STRs), records of VA outpatient treatment, 
private outpatient and hospitalization records, and arranging 
for the Veteran to undergo a VA Compensation and Pension 
examination. See McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); see Charles v. Principi,             16 Vet. App. 370 
(2002). In support of his claims, the Veteran has provided 
copies of his STRs, private medical records from various 
sources, and several lay statements. The Veteran testified 
during an August 2009 Travel Board hearing.         The 
record as it stands includes sufficient competent evidence to 
decide the claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the 
Board will adjudicate the claims on the merits.

Analyses of the Claims

Lumbar Spine Disorder

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2009). Service connection may also be granted for 
a disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009). 

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).

The available STRs are limited to a two-month period with 
regard to inpatient clinical evaluation at Brooke Army 
Hospital in 1957. The remaining records are presumed missing 
or destroyed due to a 1973 fire at the National Personnel 
Records Center. 

Service treatment history reflects that in January 1957 the 
Veteran underwent a    10-day hospitalization for 
prostatitis, subacute, with a history of low back pain of one 
week's duration and frequency and urgency of one week's 
duration. On discharge the condition was treated and 
improved. An addendum to the treatment report states that on 
the afternoon of the day of discharge, the Veteran lifted a 
barracks bag and had immediate onset of severe back ache. He 
was seen in the emergency room that evening with markedly 
tender left paraspinal muscles.              The impression 
of subacute back strain was made. 

The Veteran was readmitted two-days later at which time he 
complained of a backache. The Veteran was given conservative 
treatment over approximately one week using bed rest and 
antibiotics. There was gradual disappearance of the 
paravertebral pain associated with resolution of the 
prostatic inflammatory process. The diagnosis on discharge 
was prostatitis, acute, nongonococcic, treated and improved. 

A March 1972 clinical evaluation at a private hospital 
indicated a diagnosis of herniated L5-S1 intervertebral disc, 
with right sciatica, following a work-related injury. The May 
1985 clinical evaluation at the same facility revealed the 
diagnostic impression of hypertrophic spondylosis at L4-L5, 
chronic unstable low back syndrome, and cephalgia of 
undetermined cause. The Veteran then underwent a discectomy 
and laminectomy at L4-L5 and L5-S1. A June 1994 x-ray study 
indicated degenerative changes of the lumbar spine at L3-4, 
L4-5 and L5-S1 levels.

Treatment records from Dr. H.D. from December 1989 to 
December 1990 refer to several instances of evaluation for 
lower back and left flank pain. 
The Veteran underwent a February 2007 VA Compensation and 
Pension examination of the spine. He then described having 
low back pain approximately once per month at the 10/10 level 
aggravated by overuse. He complained of numbness and weakness 
of the bilateral lower extremities but no sciatica. On 
physical examination the Veteran demonstrated lumbar spine 
flexion to 90 degrees, and extension to 25 degrees. There was 
no tenderness palpable of the axial spine. There was a 
negative straight leg raise bilaterally. There were no 
neurological findings. The diagnosis was degenerative joint 
disease, multiple sites; history of laminectomy; and 
discogenic lumbosacral spine. The VA examiner stated the 
opinion that the Veteran's lumbar strain sustained during 
basic training in early 1956 was not a cause of his 
complaints of low back pain. The Veteran instead had 
degenerative joint disease affecting his lumbar spine, which 
created these symptoms.

Based upon the evidence set forth the Board concludes that 
service connection for a lumbar spine disorder is not 
warranted, as the medical evidence does not establish that 
the disability claimed is of service origin. There initially 
is a current diagnosis of degenerative joint disease, and 
discogenic lumbosacral spine. As there is some indication of 
a back injury during service, this meets the next preliminary 
criterion of a potential precipitating injury. Significant 
though is that during service when the Veteran sought 
hospitalization after a back strain injury, his back pain 
soon resolved in a week with bed rest, antibiotics, and other 
treatment for acute prostatitis. Consequently, there is 
little indication of an independent underlying back injury, 
apart from back pain symptomatic of prostatitis. Any injury 
that did transpire would appear to have been acute and 
transitory, and to have soon resolved without chronic 
manifestations. 

When considering the claimed causal relationship between back 
symptoms in service and current disability, even assuming the 
likelihood of an in-service injury, there is an absence of 
relevant treatment from service discharge up until 1972. Then 
in March 1972 the treatment that was obtained for 
intervertebral disc problems was associated with a post-
service occupational injury. There is a clear absence of 
continuous symptomatology from service up until initial post-
service diagnosis.  See 38 C.F.R. § 3.303(b); Clyburn v. 
West, 12 Vet. App. 296, 302 (1999) (holding that medical 
evidence is generally required to demonstrate a relationship 
between a present disability and the continuity of 
symptomatology demonstrated, if the condition is not one 
where a layperson's observations would be competent). See 
also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). The 
February 2007 VA examiner likewise ruled out any causal 
connection between a back strain injury during service and 
recently diagnosed degenerative joint disease, indicating 
that these were essentially considered two unrelated 
disorders. The Board notes that          the examiner 
considered an "early-1956" injury during basic training, 
and not the mention of back pain expressly stated in service 
records, but that there is no reason to suggest any different 
opinion would have been promulgated. Rather, since as 
indicated back pain in service was largely incidental to 
prostatitis, there is no readily identifiable back injury 
during January 1957 either as the basis for the Veteran's 
claim. It follows that the medical evidence since service 
also weighs against the likelihood that a current lumbar 
spine disorder is attributable to an incident of service. 

The Board has further considered the assertions of the 
Veteran, but as he is a layperson he cannot provide a 
competent opinion on the medical matter of etiology, and 
instead consistent medical evidence is required. See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 
 
For these reasons, the Board is denying the claim for service 
connection for a lumbar spine disorder. The preponderance of 
the evidence is unfavorable on the claim, and under these 
circumstances the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also 
Gilbert v. Derwinski,           1 Vet. App. 49, 55 (1990).

Bullet Wound, Sphenoid Sinus Cavity

Service connection is available for a preexisting condition 
provided it was aggravated during service beyond its natural 
progression. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service.  In order to rebut the presumption 
of aggravation, there must be clear and unmistakable evidence 
that the increase in severity was due to the natural progress 
of the disability. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
 
Under VA law, every person employed in the active military, 
naval, or air service shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137. 
 
VA's Office of General Counsel has issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury in 
question existed prior to service and that it was not 
aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003). The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.

A February 1957 x-ray study of the skull during service 
indicates that a metallic foreign body was noted in the soft 
tissues just superior and anterior to the roots at the 
incisor teeth in the midline. Another foreign body was noted 
just posterior and medial to the left antrum. Several small 
fragments were noted just at the posterior portion of the 
hard palate. An accompanying treatment record during a six-
day hospitalization that month also observed the Veteran had 
bullet fragments around the palate and legs from a bullet 
wound as a child. 

On an April 1986 private neurological consultation the 
Veteran described a history of headaches since he was shot in 
the head as a youth. The headaches reportedly had worsened 
since a fall affecting the back of the head. An examination 
revealed no abnormal neurological findings. 

The April 1991 radiology report from a private clinic shows 
on x-ray of the skull metallic fragments suggesting a gunshot 
wound lying just inferior to the sphenoid sinus. There was 
cloudiness of both maxillary sinuses, and no other 
abnormalities.  
The report of an x-ray taken in September 2004 at a private 
hospital indicates multiple metallic densities demonstrated 
within the region of the left sphenoid and pterygoid bones 
which appeared to represent gun shot fragments and not post-
surgical changes.

The Veteran through December 2004 correspondence alleged that 
his pre-existing injury of a bullet wound in the head had 
been aggravated by service. He stated that he had surgery for 
further treatment of the injury at Brook General Hospital at 
Fort Sam Houston in San Antonio, Texas. In later 
correspondence dated May 2005,         the Veteran described 
having complications in his head from the original wound,        
in that the pieces of the bullet were still in his head and 
were causing sinus problems. 

The theory of entitlement presented is that the Veteran's 
pre-existing bullet wound injury was aggravated during 
service, and the Board finds that the competent medical 
evidence does not substantiate this basis of recovery. There 
is no indication from available records whether the Veteran's 
service entrance examination noted the injury. However, there 
is otherwise clear and unmistakable evidence that the injury 
predated service, based on STR entries, numerous post-service 
medical reports, and the Veteran's own statements. 

As the next step in determining whether the presumption of 
soundness applies, the Board must consider whether by a 
similar standard the pre-existing injury underwent 
aggravation. Given that there is no notation anywhere of 
symptoms or manifestations of the injury in service, there is 
no basis to suggest aggravation.    The claimed surgery for 
bullet wound fragments during service in 1957 is clearly 
documented as limited in scope to one for prostatitis, 
notwithstanding allegations to the contrary. Thus, there is 
also clear and unmistakable evidence of lack of               
in-service aggravation of pre-existing injury. The 
presumption of soundness is therefore deemed rebutted. 38 
U.S.C.A. § 1111. The claimed occurrence of any    in-service 
aggravation of the head injury, or for that matter treatment 
of the same,  is not shown to have occurred by competent 
evidence.


Accordingly, the Board is denying the claim for service 
connection for a bullet wound, sphenoid sinus cavity. The 
preponderance of the evidence is unfavorable on the claim, 
and hence the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for bullet wound, sphenoid sinus cavity, 
with retained foreign body is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


